Title: From George Washington to Samuel Athawes, 25 September 1773
From: Washington, George
To: Athawes, Samuel



Sir,
Mount Vernon Septr 25th 1773

Your Letter of the 30th of March to Colo. Fairfax, never came to my hands (as his Attorney in Fact) till the middle of this Month—So much thereof as relates to the mismanagement of his Tobo I shall communicate to his Steward—the other parts respecting his Affairs in England you, doubtless, long before this have had an oppertunity of communicating yourself, as he with his Lady Imbarkd for London about the 10th of last Month.
According to his desire, I take the liberty of addressing the Inclosd Letter to your care & am Sir Yr Most H: Servt

Go: Washington

